Citation Nr: 1624847	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hematuria (also claimed as blood in urine), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, diagnosed as psoriasis, to include as due to an undiagnosed illness.

3.  Entitlement to an extraschedular evaluation for service-connected fibromyalgia, currently evaluated as 40 percent disabling.

4.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve, with active duty service from January 1989 to June 1989 and from December 1990 to June 1991.  He served in southwest Asia from January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In September 2011, a local hearing was held before a Decision Review Officer (DRO) at the Hartford, Connecticut, RO.  A transcript of that proceeding has been associated with the claims folder.

In December 2013, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, however, neither the record nor the claimant has raised the issue of unemployability.  Rather, the Veteran reports working albeit with use of leave.  Accordingly, a TDIU is not a part of this appeal.

Additional evidence has been associated with the claims file since the last RO adjudication in April 2014.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hematuria was not manifest in service.  Hematuria has not manifest to a degree of 10 percent disabling since service.  Hematuria is not attributable to service.

2.  PTSD is productive of occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment was not shown.

3.  Fibromyalgia is not productive of an exceptional or unusual disability picture, or marked interference with employment and frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  Hematuria was not incurred in or aggravated by service and is not due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2015).

2.  The criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for referral for an extraschedular evaluation of fibromyalgia have not been met.  38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July 2009, October 2009, November 2009, and January 2014.  Any potential timing deficiencies were cured with the last adjudication in April 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in September 2009, November 2009 and February 2014 for his claims.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  For the September 2009 VA examination, the claims folder was not available.  However, the examiner obtained a detailed psychiatric history from the Veteran.  Moreover, the then-current level of the Veteran's disability is of primary concern over the past medical reports.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, there is no prejudice to the Veteran that the claims folder was not available at the time of the September 2009 VA examination.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The February 2014 examinations were performed pursuant to the Board remand.  The medical opinions obtain with the examinations responded to the Board remand directives in substantial part, particularly when viewing the examination report as a whole.

Additionally, upon remand, the AOJ requested the Veteran submit authorizations for any outstanding private treatment records, to include records from Dr. C.  The Veteran did not submit such authorizations.  The AOJ also notified the Veteran that responses were not received with regard to the previous requests for records from Dr. J. and Dr. W.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hematuria Analysis

The Veteran claims entitlement to service connection for hematuria, i.e. blood in the urine, to include as due to an undiagnosed illness.  In the September 2011 formal RO hearing, the Veteran conceded that he did not notice blood in his urine until after service in the Gulf War.  

If a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, then service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

An "undiagnosed illness" is defined as one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  For purposes of these provisions, manifestations of a medically unexplained chronic multisymptom illness do not include hematuria, as it is a single symptom.  38 C.F.R. § 3.317(b). 

In this case, a May 1991 record with regard to separation from active duty record stated that the Veteran was examined within the past 12 months.  The record further stated that no defects were noted which disqualified him from the performance of his duties (i.e. separation), and that no significant injuries or illnesses were incurred during this period of active duty.

The Veteran denied blood in the urine in a July 1994 Report of Medical History for a Marine Corps Reserve examination.  A July 1994 Report of Medical Examination revealed a normal clinical evaluation.  A urinalysis at that time was negative for blood.

A December 2000 private treatment record notes the Veteran has had multiple work-ups and each time there was consistent hematuria.  At the time, the Veteran indicated the hematuria had been occurring for the prior year and a half.

The Veteran underwent an October 2002 VA Gulf War Guidelines examination.  The Veteran reported that during service, he did not have any known or manifest medical problems, however, since he returned, he has had persistent hematuria.  The examiner reported that the hematuria has been worked up extensively by his primary medical doctor as well as a private urologist and no etiology was found.  October 2002 diagnostic tests revealed "trace protein 3+ blood."  The examiner stated as to a diagnosis that the Veteran has hematuria of uncertain etiology and which has been worked up by cystoscopy which was negative.

A July 2008 private laboratory urinalysis report showed blood results at 1+.  A November 2009 VA examination report stated there was no renal dysfunction reported or noted.  Relevant symptomatology was negative (i.e. recurrent urinary tract infection, dysuria, etc.)  The diagnosis was microscopic hematuria by history with no evidence to support a chronic condition stemming from enlistment.   

The Veteran underwent a February 2014 VA examination in which the Veteran denied a history of hematuria during active military service.  The examiner noted that hematuria was first documented in VA and private records in 2000.  The examiner noted the Veteran has no other urinary symptoms.  Other than a vasectomy, there has been no history of genitourinary surgery or trauma and there are no functional limitations.

The examiner opined that the Veteran has a clinical diagnosis of microscopic hematuria, and that, based on available evidence, the finding is less likely as not attributed to any known clinical diagnosis that was caused or aggravated by active duty service.  The examiner reasoned that service medical records do not document a diagnosis of hematuria during active service and that the first documentation was in 2000.  The examiner concluded that the Veteran has no symptomatology related to his microscopic hematuria, and there is no symptomatology that manifested during his period of service in Southwest Asia.

Based on a review of the record, the Board finds that service connection for hematuria is not warranted.  A preponderance of the evidence shows that hematuria was not manifested in service, or to a degree of 10 percent or more since service.  Thus, the in-service element of a service-connection claim is not established, and presumptive service connection is not established on the basis of an undiagnosed illness with respect to service in Southwest Asia.

Service treatment records show no manifestations of hematuria.  Additionally, the Veteran has consistently indicated that he did not notice blood in his urine and blood was not discovered in his urine until after service.  A urinalysis conducted several years after service (July 1994) was negative for blood in the urine.

Post-service evidence shows hematuria first manifest in 1998 to 1999, considering the Veteran's report of onset in the December 2000 private treatment records.  As noted above, the Veteran does not allege that hematuria first manifested in service.  Accordingly, a preponderance of the evidence shows that hematuria did not manifest in service.  Therefore, service connection on a direct basis cannot be established.

As the Board finds hematuria was not manifest in service, in order to presumptively establish service connection on the basis of an undiagnosed illness, hematuria must have manifested to a degree of 10 percent or more since service.  A preponderance of the evidence, however, shows that hematuria has not manifest to a degree of 10 percent or more since service.  In that regard, the Board notes that the rating schedule does not provide a specific diagnostic code for hematuria.  However, hematuria may be rated by analogy to ratings of the genitourinary system under 38 C.F.R. § 4.115a.  Pursuant to 38 C.F.R. § 4.115a, a compensable (10 percent) rating for urinary tract infection involves long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  Other disorders considered for rating by analogy are renal dysfunction, voiding dysfunction, urinary frequency, and obstructed voiding.  See id.  

The VA examinations demonstrate that the Veteran has no symptomatology due to his hematuria.  The examinations have expressly found no renal dysfunction, voiding dysfunction, urinary frequency, or obstructed voiding.  The record indicates the Veteran has denied voiding dysfunction, urinary frequency, and obstructed voiding.  See e.g. November 2009 and February 2014 VA examinations.  Thus, there is no basis upon which to find hematuria has manifest to a degree of 10 percent or more at any time since service separation.  Accordingly, the establishment of service connection presumptively on the basis of an undiagnosed illness is unwarranted.  Similarly, the Board observes that hematuria is not considered a "chronic" disease subject to service connection as manifesting to a compensable degree after a specified period of time following service separation.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a),

Finally, a preponderance of the evidence shows that hematuria was not otherwise linked to service.  At the formal RO hearing, the Veteran testified that a Dr. M. told the Veteran that he seemed to think hematuria is correlated with the Gulf War Syndrome.  However, the Board finds this recollection to be of lesser probative weight than the November 2009 and February 2012 VA medical opinions that hematuria is not related to service.  This is because the medical examiner's opinions are in writing whereas the Veteran's testimony recounted a recollection of a doctor's opinion that was not in writing, and the reasoning supporting this recollected opinion is unknown.  Therefore, the VA medical opinions are afforded greater probative value as these examiners are shown to have reviewed all relevant lay and medical evidence of record, and to have provided a rationale supporting their opinion.

Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of PTSD

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  While this Diagnostic Code addresses PTSD, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

One factor for consideration in the evaluation of mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

In this case, the Board initially notes that symptoms of fatigue, depression, and general sleep disturbances have been used to justify the 40 percent evaluation for fibromyalgia.  Nonetheless, to the extent that such symptoms also affect social and industrial impairment due to PTSD, the Board will consider their effects in evaluating PTSD. 

The record shows that in March 2008 VA treatment, the Veteran reported that he stopped drinking completely at least 4 months ago, which helped him feel better.  He reported nightmares, intrusive thoughts, psychological and physiological reactivity, avoidance of thinking or talking about trauma, avoiding people and places that remind him of the trauma, emotional distance, hypervigilance, hyperstartle, trouble concentrating, and sleeping two hours per night on average.  A mental status examination showed good eye contact, politeness, speech with normal rate and prosody, affect had full range, no lability, irritable mood, and no suicidal or homicidal ideation.  

An October 2008 VA treatment record showed continued PTSD symptoms.  The Veteran reported getting along "pretty well" with his wife.  Work continued to be very difficult for him.  He reported trouble sleeping, although improved with medication.  He reported difficulty with motivation, hyperstartle, hypervigilance, sudden anger, and irritable mood.  The mental status examination was essentially the same as the previous VA treatment record.  

In March 2009 VA treatment, the Veteran reported increased depression.  Work was improved after a change in position.  He reported continued PTSD symptoms in all three symptom clusters.  He had no feelings of hopelessness or helplessness.  He had no thoughts of suicide.  

In August 2009 VA treatment, the Veteran reported feeling "not too good" due to persistent PTSD symptoms that continued to interfere with daily functioning.  He reported frequent nightmares that awakened him from sleep, after which he was unable to fall asleep again.  He reported irritability was disrupting the quality of his relationship with his sons and wife.  He had difficulty concentrating, frequent intrusive thoughts about combat experiences, and hypervigilance.  He avoided thinking about traumatic experiences as much as possible.  He reported a loss of interest in usual activities and a feeling of being emotionally cut off.   He reported a history of acting out traumatic events in his sleep (e.g., he struck at wife once because he thought he was being attacked).  He reported "panic" episodes occasionally particularly in context of other stressors.  He continued to miss a significant amount of work secondary to PTSD symptoms.  He reported various somatic symptoms that he believed were secondary to chronic fatigue syndrome.  He reported an overall sense of dysphoria and sourness, though he denied anhedonia.  He reported poor energy, intermittent feelings of hopelessness with a history of passive suicidal fantasies; however, he had no history of active suicidal ideation, plan, intent, or action.  He was future oriented with no suicidality at that time.  The mental status examination showed the Veteran was groomed and casually dressed, polite and cooperative with interviewer.  The Veteran had good eye contact, and no psychomotor agitation.  Speech was spontaneous with normal rate, tone and volume.  His affect was dysphoric, and irritable, with moderate range, and was appropriate.  There were no homicidal ideations, suicidal ideations, or auditory and visual hallucinations.  Thought process was grossly well organized, though at times, it was scattered and forgetful.  Insight and judgment were fair to good.  A GAF score of 50 was assigned.

The September 2009 VA examination report noted employment in the job he held since 2001, in which he recently received a promotion.  The mental status examination showed a casually dressed, well-groomed male, who was alert and oriented throughout the interview.  There were no signs or symptoms of psychosis.  His mood was assessed as mildly stressed and agitated with no homicidal or suicidal ideation.  His affect was mildly flattened and mildly over regulated.  There were no significant cognitive impairments.  A history of behavioral and impulse dysregulation was noted in his chronic acting out of anger including road rage as well as his chronic abuse of alcohol.  His primary defenses were withdrawal and acting out.  A GAF score of 55 was assigned.

The examiner reported that the Veteran continued to suffer primarily from symptoms of marked mood disturbance manifested by recurrent episodes of irritability and anxiety.  The examiner found the Veteran's clinical presentation was very similar to descriptions in the medical record including the clinical observations made in his original VA examination in 2003, and that symptoms were consistent with a private medical report from February 2008.  The examiner noted the Veteran was anxious about a recent diagnosis of fibromyalgia which added to a list of medical problems he believed were contracted in his tour of duty in Iraq.  The examiner noted that the Veteran seemed to have few, if any, genuine sources of gratification in his life and many of his activities were driven by his need to reduce stress.

The examination report further notes that the Veteran expressed appreciation for his wife's staying with him through all of his episodes of irritability.  The report notes the Veteran had somewhat remote relationships to his mother and two siblings and stated that he was beginning to develop a relationship with his father who divorced his mother when the Veteran was just an infant.  The Veteran stated that he had a number of good friends both from the Marines and earlier in his life with whom he kept in touch on occasion. When he was not at work, he tried to be a good parent to his two sons in part by attending their sports activities.

A November 2009 VA digestive conditions examination noted a change in medications following the diagnosis of fibromyalgia.  The examination report indicated the Veteran's forgetfulness was more likely related to a lack of sleep from PTSD and pain syndrome.

November 2009 VA treatment records show the Veteran feeling "not too good" in the context of ongoing stressors including persistent medical problems (most notably his fibromyalgia).  He reported worsening symptoms of depression and anxiety, poor mood, decreased energy, decreased interest in usual activities, and profound irritability.  He endorsed feelings of hopelessness with intermittent thoughts that it would be easier if he weren't here.  He denied active suicidal ideation, intent, plan or action, citing his children as protective factors.  He reported a partial relapse on alcohol, binge drinking one time per week.

The mental status examination showed the Veteran was groomed and casually dressed, polite and cooperative with the interviewer.  He had no psychomotor agitation.  Speech was spontaneous with normal rate, tone and volume.  His affect was initially relatively calm though with a distinct sourness in describing stressors, and it was irritable and angry.  He acknowledged passive suicidal ideation, but denied any active suicidal ideation, intent and plan.  There was no homicidal ideation, or auditory and visual hallucinations.  Thought process was grossly well organized, linear and goal oriented.  Insight and judgment were fair to good.  

The examiner's impressions were that the Veteran presented appearing worse than prior session in the context of severe social stressors and having self-discontinued a medication.  A GAF score of 50 was assigned.  Although there was some suicidal ideation, the Veteran was future oriented and engaged in treatment.  He denied active suicidal ideation.

February 2010 VA treatment records show the Veteran "feeling terrible," having persistent, severe dysphoria, irritability, chronic pain, and continued difficulty controlling temper, including a recent episode of aggression at his son's hockey game.  He reported severe conflict with his wife, and feelings of hopelessness, stating that if something happened to him he wouldn't care.  However, the Veteran adamantly denied active suicidal ideation, citing religious beliefs and children as protective factors.  Other symptoms included difficulty concentrating, severe sleep disruption, poor energy, hypervigilance, and social withdrawal.  

The mental status examination showed the Veteran was groomed and casually dressed.  He was polite and cooperative.  He shifted uncomfortably throughout the interview, though there was no overt psychomotoric agitation.  Speech was spontaneous, a bit loud, with normal rate and tone.  Affect was intensely dysphoric and sour, irritable, and constricted to the negative range.  There were passive suicidal ideations, but he denied active suicidal ideation, intent, and plan.  Thought process was grossly well organized, though the Veteran reported a significant disturbance in memory.  Insight and judgment were fair.  A GAF score of 42 was assigned.

May 2010 VA treatment records reveal the report of worsening symptoms of depression in the context of ongoing profound stressors, including the persistent conflict with his wife (discussions regarding a possible divorce).  The Veteran's wife recently lost her job, so there were severe financial stressors and a possible need to file for bankruptcy.  The Veteran reported a persistently poor mood, decreased energy, decreased interest in usual activities, feelings of guilt, and occasional thoughts that it would be easier if the Veteran were dead.  He, however, denied active suicidal ideation, plan, or intent.  He continued to have extreme difficulty controlling anger, having had a violent episode the prior month and severely assaulted a man.  He had a second episode at work, though friends restrained him before he could become physically violent.  He stated that once he became upset, he was totally incapable of stopping himself.  He denied alcohol consumption. 

The mental status examination showed an unshaven, casually dressed appearance.  He was polite and cooperative with no psychomotor agitation.  Speech was spontaneous with normal rate, tone and volume.  He was depressed.  Affect was down, dysphoric, sour, and generally restricted to the negative range, though he smiled one or two times.  He endorsed passive thoughts that he would be better off dead, but denied suicidal ideation, plan, and intent.  He denied homicidal ideation, and auditory and visual hallucination.  Thought process was grossly well organized, linear, and goal oriented.  Insight and judgment were fair to poor.  A GAF score of 42 was assigned.

June 2010 VA treatment records show the Veteran reported feeling the same as the prior visit.  In addition to the symptoms reported at the previous visit, the Veteran stated he felt exhausted all the time, and he was isolating himself to avoid aggressive outbursts.  Isolation made him feel more depressed.  Despite this, he noticed a mild improvement in his ability to stay calm and not react too quickly to triggers.  He reported no further episodes of assaulting other individuals, though he had two aggressive episodes with inanimate objects (punching a hole in the wall and breaking a shovel over the deck).  He reported persistent difficulty sleeping at night.

The mental status examination found the Veteran to generally be the same as the prior visit.  On this visit, the Veteran was exhausted and resigned, and relatively calm.  He was not as irritable as at other appointments.  

In August 2010 VA treatment, the Veteran reported doing about the same or perhaps a little better.  He stopped drinking, and was isolating more so as to avoid situations in which he might lose his temper.  He was still feeling poorly in the context of ongoing stressors.  He was still irritable, though he seemed less explosive than before and there were no interim episodes of overt aggression.  He endorsed anhedonia and feelings of hopelessness and futility.  He denied suicidality.  The mental status examination found the Veteran to be casually dressed, groomed, polite and cooperative.  Affect was down with an irritable undertone, dysphoric, sour, relatively constricted though he occasionally smiled with genuine warmth.  He endorsed escapist fantasies but denied suicidal ideation.  He denied homicidal ideation, and auditory and visual hallucinations.  Thought process was grossly well organized, linear and goal oriented.  Insight and judgment were fair.

April 2011 VA treatment records show the Veteran doing "terribly" recently due to somatic concerns (i.e. fibromyalgia pain all the time).  He was still going to work though it was quite difficult to do so.  He experienced poor mood, poor energy, and escapist fantasies of what it would be like if he were dead but denied any active suicidal ideation, intent or plan.  The mental status examination was generally the same as previously, although the Veteran was terrible as far as affect.  A GAF score of 48 was assigned.

A June 2011 VA treatment record shows a recent episode of dysregulated anger.  The Veteran reported mild to moderate improvement in mood and anxiety since starting gabapentin for fibromyalgia.   The mental status examination revealed his mood was "alright."  Affect was down, with moderate range, and appropriate.  He came across as worn-out.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  A GAF score of 50 was assigned.

September 2011 VA treatment records show an improvement in the Veteran's condition.  He reported regaining focus with renewed efforts to connect with family.  He was reading the bible and renewing his commitment to Catholicism.  The mental status examination showed a euthymic affect.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  A GAF score of 55 was assigned.

A November 2011 VA treatment note shows the Veteran generally doing well though still struggling with chronic pain, chronic PTSD symptomatology, and poor mood.  He reported trouble waking up in the morning and poor energy.  He was future oriented, though.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  A GAF score of 55 was assigned.

December 2011 private hospital records show the Veteran reported to the emergency room with chest pain and shortness of breath.  In February 2012, the Veteran again reported to a hospital emergency room with non-cardiac chest pains.  The Veteran reported that it was explained that these could have been anxiety.

A February 2012 VA treatment record reports the Veteran doing "ok."  The record noted that chronic symptoms and pain cause significant impairment in functioning.  He noted a single panic attack approximately 3 weeks prior.  However, he reported slow, incremental improvement in overall condition.   He was still sober.  He engaged with church activities.  He noted feeling better connected to family.  A GAF score of 55 was assigned.

A later February 2012 treatment record notes another panic attack with chest pain for which he went to the hospital emergency room.  The note indicated the Veteran has been discussing with primary care physician increasing medication doses for a dual benefit with respect to chronic pain and depression/anxiety.  The Veteran denied any acute psychiatric concerns.

April 2012 VA treatment records show the Veteran maintaining sobriety.  He started exercising some.  He continued slow, gradual improvement.  He reported decreased anxiety with no further panic attacks.  His mood was improved.  He denied any acute psychiatric concerns.  The mental status examination showed he was casually dressed, polite, and cooperative.  His mood was good and his affect was calm, euthymic, and coming across as being in control and content.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  Thought process was grossly well organized, linear and goal oriented.  Insight and judgement were fair to good.  A GAF score of 55 was assigned.

In June 2012 VA treatment, the Veteran conveyed a sense of fatigue and exhaustion.  The mental status examination revealed his affect was down, glum, fatigued, moderate in range, and appropriate to content.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  A GAF score of 55 was assigned.

In October 2012 VA treatment, the Veteran reported feeling tired, but generally doing "ok."  He was working long hours and was engaged with family.  His wife told him he was sleepwalking and acting strange.  His mood was relatively positive and he was future oriented.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  He reported a single episode of dysregulated anger at his son's baseball game.  The mental status examination revealed his affect was generally down and tired, with moderate range, and appropriate.  A GAF score of 55 was assigned.

In December 2012 VA treatment, the Veteran reported ongoing insomnia.  He stated that sleepwalking episodes occurred only in the remote past when he was drinking and only in conjunction with alcohol.

In January 2013 VA treatment, the Veteran reported doing well.  He was focused on work and family obligations.  He denied acute psychiatric concerns.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  The mental status examination showed his affect was a bit down, moderate in range, and appropriate to content.  A GAF score of 55 was assigned.

In April 2013 VA treatment, the Veteran reported doing "terrible" due to increased dysregulated behavior at work, including an episode of throwing a chair at someone.  He had not gone back to work for approximately one month.  At home, he was separated from wife and children and staying with his mother.  His mood was very poor with intense feelings of failure.  He reported feeling that things would be better off if he were no longer here.  He denied thoughts of harming himself and denied any intent or plan.  The mental status examination showed some sense of distance in the interview.  Speech was within normal limits.  Affect was down and depressed.  At one point, he became tearful.  Affect was limited to the negative range.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  Thought process was grossly well organized, linear and goal oriented.  Insight and judgment were fair.  A GAF score of 48 was assigned.

June 2013 VA treatment records show continued severe depression, poor mood, hopelessness, continued thoughts that it would be better off if he weren't here.  He adamantly denied any thought, intent, and plan to harm himself.  There was continued dysregulated anger at home (with brother-in-law) and at work.  The mental status examination showed his speech was slow, affect was depressed, with limited range, and appropriate to content.  

In a statement received in September 2013, the Veteran reported that his VA psychiatrist told him he was the perfect candidate for medical marijuana due to PTSD and fibromyalgia.  

A September 2013 VA treatment note shows depressive symptoms had gone back to the prior baseline and the Veteran reporting his primary care provider prescribed medical marijuana.  The mental status examination showed the Veteran was in good spirits.  His speech was within normal limits.  His mood was "alright."  His affect was generally warm, moderate in range, and appropriate.   He denied homicidal and suicidal ideation and auditory and visual hallucinations.  A GAF score of 53 was assigned.

December 2013 VA treatment records show the Veteran reported generally doing well.  He reported ongoing chronic symptomatology, but managing appropriately. He noted stress from work, particularly with a recent railway accident.  The Veteran's rare use of medical marijuana helped with sleep, anxiety, and chronic pain.  The mental status examination showed the Veteran's mood was "alright."  His affect was a bit down and glum, moderate in range, and appropriate.   He denied homicidal and suicidal ideation and auditory and visual hallucinations.  A GAF score of 53 was assigned.

February 2014 VA treatment records show the Veteran was "not too good."  He had continued severe stressors, including the death of friend in a motor vehicle accident, and conflicts with his wife and children.  He reported worsening anxiety symptoms with panic attacks.  He had an extensive cardiac workup which was negative.  He was future oriented, however.  The mental status examination revealed a somewhat defeated attitude, speech within normal limits, and a down and defeated affect with limited range.  He denied homicidal and suicidal ideation and auditory and visual hallucinations.  

The Veteran underwent a February 2014 VA examination.  The examiner found the Veteran's level of occupational and social impairment with regards to PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

At that time, the Veteran reported a poor relationship with his wife stating "we don't sleep in the same bed anymore" due to constant arguing and fighting.  He noted he was out of the house for a few weeks but returned a few months ago.  The Veteran reported a decrease in motivation with little desire to even get up and go watch his son at a game due to not wanting to be around others.  The Veteran stated he preferred to sit by himself.  He also indicated he got in to four prior fights with his son's coaches.

The Veteran reported continuing employment in the same position for a number of years.  He described his history of using his maximum Family and Medical Leave Act time off work.  Lack of sleep and depression contributed the most to his missed time at work.  He stated that his wife would force him to get up and go in and she would drive him to the train station to ensure he was at work.

He continued to have nightmares that affected his relationship with his wife.  In the past (2008), he had a knife next to his bed and that he woke up with a "night terror" and put it to his wife's neck.  He denied any incidences like this since that time, but reported ongoing struggles with nightmares and fear of violence as a result of these with past history of jumping up from nightmares swinging.

The Veteran reported feeling "very protective" over his children and reported hypervigilance that included checking on windows and doors and needing to enter a room first to make sure no one is there.  He avoided discussions with others and being around others, preferring to be by himself.  Even when his family would come over to visit, he would often sit in the corner instead of getting up to socialize.  The Veteran reported his last panic attack was in 2011.  The Veteran reported depressive symptoms that affected his family relationships with his children and caused the lack of relationships with others.  Depressive symptoms also affected his hygiene where he would not shower for a few days which caused fights with his wife.  The Veteran relayed minimal difficulties at work, outside of the difficulty getting up and going to work, stating that the nature of his job is solitary. 

The mental status examination revealed good hygiene, and a pleasant and cooperative attitude.  The Veteran was able to attend to evaluation and conversation appropriately, with good eye contact.  Short term and long term memory were grossly intact, though not formally assessed.  Speech was spontaneous, normal in rate, tone, and volume.  Thought processes were logical, coherent, and goal-focused.  Thought content was normal.  Mood was reported as "depressed."  The Veteran presented as overall euthymic.  He reported a history of passive suicidal ideation without plan including the thoughts "what if you were gone?" "would it be easier?"  He stated he stops there because he thinks about the pain he would put his children and wife through.  He denied current thoughts of death, suicide, or self-directed violence.  The examiner opined that since the Veteran's last VA evaluation, there does not appear to be any worsening of symptoms either via the Veteran's report or documented in the chart.

After a review of the evidence of record, the Board finds that an evaluation of 70 percent is warranted during the entire appeal period.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).  

In this instance, the Board finds that the medical history, when reconciled into a consistent picture, more nearly approximates a 70 percent evaluation, but no greater.  In this regard, the Veteran's symptoms have been characterized by severely impaired impulse control with violent outbursts, or avoidance of others in order to prevent those outbursts.  Further, the Veteran's disability picture includes violent nightmares, and passive suicidal thoughts.  The impulse control deficiencies are shown to affect both personal and work functioning.  Additionally, the Veteran's judgment and insight were largely only fair.

A 100 percent evaluation is not warranted because the Veteran has not manifested total social and occupational impairment for any time during the appeal period.  In that regard, the Veteran has maintained his employment during the appeal period although he uses a maximum amount of leave due to PTSD.  He is able to maintain family relationships, although with periods of difficulty.  He demonstrated some relationships with extended family, and some relationships or acquaintanceships with those outside his family (i.e. the church and fellow Marine veterans).  Additionally, his GAF scores reflect less than total occupational and social impairment with some residual ability in both areas.  Furthermore, when looking at these and the other symptoms during the appeal period and their severity, the overall disability picture more nearly approximates that of the 70 percent evaluation.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Evaluation of Fibromyalgia

The Veteran's fibromyalgia is evaluated as 40 percent disabling under Diagnostic Codes 8850-5025.  The Diagnostic Code 8850 for an undiagnosed disability is applied when the condition is analogous to musculoskeletal diseases.  See M21-1MR, IV.ii.2.D.16.f.

The Rating Schedule provides a maximum 40 percent rating for fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms when those symptoms are constant, or nearly so, and are refractory to therapy.  It is also noted that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).  As the Veteran has been awarded the maximum schedular evaluation for fibromyalgia, the Board considers whether referral for an extraschedular evaluation is necessary.

The Board finds that, based on the evidence of record, the Veteran's fibromyalgia is adequately evaluated under the assigned Diagnostic Codes 8850-5025.  The record does not reflect that the Veteran manifests any fibromyalgia symptoms which are not identified in Diagnostic Code 5025.  The affirmative evidence of record indicates the functional impact of fibromyalgia is the use of sick or FMLA leave with his employer, reduced activity at home, and disruption of social relationships.  These issues are contemplated by the Rating Schedule.  Notably, the varying degrees of schedular ratings are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of several grades of disability.  38 C.F.R. § 4.2.  There is no indication that his disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  Thus, referral for extraschedular consideration is not appropriate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.    Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a chronic hematuria disability to include as an undiagnosed illness is denied.

An evaluation of 70 percent for PTSD is granted.

Referral for an extraschedular evaluation for fibromyalgia is denied.


REMAND

A remand is necessary because the RO did not comply with the directives issued by the Board in the December 2013 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the December 2013 remand, the Board directed the AOJ to obtain a medical opinion as to whether the Veteran's diagnosed skin conditions were due to exposure to chemicals and medications in service, such as bromine pills.  The February 2014 VA medical examination report contained an opinion as to whether the skin condition was related to exposure to chemicals or bromine pills, however, there was no rationale provided for the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the VA claims file to the medical professional who conducted the February 2014 VA examination; if she is unavailable the claims file should be referred to an examiner with appropriate expertise.  The reviewer is requested to review the claims file in its entirety and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's diagnosed skin conditions, to include psoriasis, tinea cruris, and lichens simplex chronicus, were caused or aggravated by the Veteran's active service to include exposure to chemicals and medications in service, such as bromine pills.  Each diagnosed skin condition should be addressed in the opinion.

A rationale for all opinions must be provided.  A conclusory statement that it is less likely as not that the disorder is related to active service or exposure to chemicals/bromine pills in service will be inadequate.

2.	Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


